Name: Commission Delegated Regulation (EU) 2015/1516 of 10 June 2015 establishing, pursuant to Regulation (EU) No 1303/2013 of the European Parliament and of the Council, a flat rate for operations funded by the European Structural and Investment Funds in the Research, Development and Innovation sector
 Type: Delegated Regulation
 Subject Matter: EU finance;  EU institutions and European civil service;  research and intellectual property
 Date Published: nan

 15.9.2015 EN Official Journal of the European Union L 239/65 COMMISSION DELEGATED REGULATION (EU) 2015/1516 of 10 June 2015 establishing, pursuant to Regulation (EU) No 1303/2013 of the European Parliament and of the Council, a flat rate for operations funded by the European Structural and Investment Funds in the Research, Development and Innovation sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular the third subparagraph of Article 61(3) thereof, Whereas: (1) In accordance with Article 61 of Regulation (EU) No 1303/2013 revenues generated by operations are to be taken into account when the public contribution is calculated. (2) Regulation (EU) No 1303/2013 provides for the application of flat-rate revenue percentages to operations in the sector of research, development and innovation without calculating the discounted net revenue. (3) Based on historical data flat rate for net revenues generated in the sector of research, development and innovation should be set at 20 % in order to avoid over-financing and market distortion, HAS ADOPTED THIS REGULATION: Article 1 This Regulation sets out a flat rate applicable to operations in the sector of Research Development and Innovation for the purpose of determining in advance the potential net revenues of such operations and allowing for the establishment of the eligible expenditure of operations in accordance with Article 61(2) of Regulation (EU) No 1303/2013. Article 2 For the purpose of the application of the flat rate net revenue percentage referred to in Article 61(3)(a) of Regulation (EU) No 1303/2013, a flat rate of 20 % is established for operations in the sector of research, development and innovation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 320.